Conviction for murder without malice; punishment, two years in the penitentiary.
An inspection of the record shows that this appellant pleaded guilty, and under all the holdings of this court in such case it only became necessary for the State to introduce some evidence to enable the jury to fix the penalty. There is no doubt but that there was evidence introduced upon this trial.
Appellant asked for a suspended sentence. The jury in their verdict declined to grant him such suspended sentence. He thereupon filed his motion for new trial setting up the fact that the evidence introduced against him was insufficient to support the verdict. To the refusal of the court to grant his motion for new trial he reserved a bill of exception, which is the only exception found in the record.
In our judgment there is nothing in this case calling for a reversal at the hands of this court. We know of no authority upon similar facts holding that it is necessary for the State to introduce all the evidence which might be in its possession, or to introduce testimony sufficient to make out a case as when upon the issues there was a controversy. Appellant having entered his plea of guilty after full and sufficient warning by the court, this is taken to admit the truth of all the substantial issues involved, and we think this enough to justify the refusal on our part to reverse because of the insufficiency of the testimony.
The judgment will be affirmed.
Affirmed. *Page 372